PER CURIAM.
This interlocutory appeal was brought by the defendants below, after the lower court entered a restraining order and appointed a receiver for Mid-Lakes Motor Co., a Florida corporation. After briefs were filed and arguments heard, a motion to dismiss the appeal was filed herein. Attached to the motion to dismiss was a certified copy of an order entered below in this same case, dated the 13th day of April, 1963, in which the chancellor discharged the receiver, terminated the receivership proceedings, and dissolved the injunction. No pleadings to the appellees’ motion to dismiss have been filed and hence the question we had before us is now moot and the appeal is hereby dismissed.
KANNER, Acting C. J., and ALLEN and SHANNON, JJ., concur.